Case 2:18-cv-09972-JFW-AS Document 39-1 Filed 08/28/19 Page 1 of 5 Page ID #:964



          CENTER FOR DISABILITY ACCESS
     1    Chris Carson, Esq., SBN 280048
     2    Phyl Grace, Esq., SBN 171771
          Dennis Price, Esq., SBN 279082
     3    8033 Linda Vista Road, Suite 200
          San Diego, CA 92111
     4    (858) 375-7385; (888) 422-5191 fax
          dennisp@potterhandy.com
     5
          Attorneys for Plaintiff
     6
     7
     8                          UNITED STATES DISTRICT COURT
     9                         CENTRAL DISTRICT OF CALIFORNIA

    10
         Dwain Lammey,                                 )   Case No. 2:18-cv-09972-JFW-AS
    11                                                 )
                  Plaintiff,                           )   Motion to Stay Case Pending
    12                                                 )   Resolution of Appeal
           v.                                          )
    13                                                 )
         Starbucks Corporation, a                      )
    14   Washington Corporation; and Does 1-10,            Honorable John F. Walter
                                                       )
                  Defendants.                          )
    15                                                 )   Date: October 28, 2019
                                                       )   Time: 1:30 PM
    16                                                     Courtroom: 7A
                                                       )
    17                                                 )

    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28




                                               2
          Motion to Stay                           Case No. 2:18-cv-09972-JFW-AS
Case 2:18-cv-09972-JFW-AS Document 39-1 Filed 08/28/19 Page 2 of 5 Page ID #:965




     1               MEMORANDUM OF POINTS AND AUTHORITIES
     2                         I. Brief History of the Case
     3          Plaintiff, Dwain Lammey, is a person suffering from quadriplegia
     4    and a frequent patron of Starbucks Cafes. He filed suit in this matter due to
     5    the state of the countertops at this Starbucks, specifically, Starbucks
     6    maintains their countertops such that merchandise is present on the
     7    counters that narrows the useful width of the counter to areas less than 36
     8    inches, sometimes less than 10 inches. Mr. Lammey has filed cases against
     9    Starbucks in numerous other matters involving other Starbucks locations
    10    involving similar allegations.
    11          In   Johnson    v.   Blackhawk       Centercal   (3:17-cv-02454-WHA.)
    12    (“Blackhawk”)1 the court heard Plaintiff’s summary judgment motion on
    13    this issue and denied Plaintiff relief on the basis of an amicus brief filed by
    14    the DOJ interpreting the relevant standards. Later, the court sua sponte
    15    entered judgment in favor of Starbucks on the same basis. (Ex A & B –
    16    Blackhawk Decision.) Plaintiff appealed, and that matter is now pending in
    17    the 9th Circuit. (Ex. C, E – Notices of Appeal). In Kong v. Mana Investment
    18    (8:18-cv-01615-DOC-DFM) the court followed the rationale in
    19    Blackhawk. (Ex. D – Mana Decision.) That matter is also under appeal on
    20    the same grounds. In Johnson v. Starbucks (2:18-cv-00717-R-SK) the court
    21    found for the Plaintiff and later reversed on a motion for reconsideration
    22    on the basis of the DOJ brief, that matter will be appealed by the Plaintiff.
    23          As the parties lack factual disputes regarding the issues in this case,
    24    Plaintiff expects the parties will again ask this Court to consider the same
    25
    26
          1
    27      This matter presently involves only Mr. Johnson and Starbucks and the
    28    countertop issues at issue in this matter. Defendant Blackhawk Centercal has
          since been dismissed.




                                                 2
          Motion to Stay                             Case No. 2:18-cv-09972-JFW-AS
Case 2:18-cv-09972-JFW-AS Document 39-1 Filed 08/28/19 Page 3 of 5 Page ID #:966




     1    questions asked in Blackhawk and Mana. In the interests of economy,
     2    Plaintiff seeks a stay until these legal issues are resolved.
     3
     4                  II. A Stay Should Issue in this Matter
     5           The Court’s power to stay proceedings is inherent in its power to
     6    control its docket. Landis v. North America Co. (1936) 299 U.S. 248, 254.
     7    In deciding the propriety of a stay, the court should confirm the issues in
     8    the two cases are the same and should analyze whether the non-moving
     9    party can be protected from prejudice. Id. at 254. Over a dozen cases in
    10    which courts looking at these factors in matters involving Mr. Johnson and
    11    Starbucks have found that a stay is warranted.
    12           While discretionary, a stay should issue in this matter as it would
    13    allow efficient resolution of this claim. The parties have thoroughly
    14    litigated numerous cases with similar facts and identical legal issues. It is
    15    extraordinarily likely that the outcomes of Blackhawk and Mana will
    16    control resolution of this matter. No collateral issues are on appeal, so any
    17    resolution is highly likely to reach the merits of the claim. Summary
    18    judgment motions have been filed in matters involving Starbucks and a
    19    handful of plaintiffs in at least a dozen cases with substantially similar
    20    briefing on each: the legal issues here are identical, something Defendant
    21    cannot argue against as Starbucks itself attempted to consolidate all of
    22    these matters using the Multi-District Litigation panel with the same
    23    “identical legal issue” rationale;2 the Defendant is common in all the
    24    matters; there is no factual dispute and the allegations all involve the same
    25    statutory and regulatory challenge.
    26
    27
          2
    28     This effort was ultimately rejected by the MDL, as MDL matters require
          substantially identical facts, not similarity of law.




                                                 2
          Motion to Stay                             Case No. 2:18-cv-09972-JFW-AS
Case 2:18-cv-09972-JFW-AS Document 39-1 Filed 08/28/19 Page 4 of 5 Page ID #:967




     1           To the extent that there are additional barriers that are not common
     2    to the Blackhawk case, there are not driving factors in final resolution. The
     3    parties have been unable to negotiate a resolution of the matter piecemeal,
     4    and numerous cases have attempted to mediate during this process
     5    without success as the “countertop” issue permeates the entirety of the
     6    case. Defendants have expressed concerns about “Double Dipping” or
     7    “Double Recovery” if the matter is settled separately, and as such the
     8    matter should be stayed in entirety for the sake of efficiency.
     9           The Defendant cannot claim any substantial burden in a stay.
    10    Starbucks, through various counsel, have exchanged substantially similar
    11    discovery in dozens of cases involving a handful of plaintiffs and Starbucks
    12    Cafes. The parties have exchanged briefing numerous times. There is no
    13    new factual information to be uncovered: Mr. Lammey will continue to be
    14    a person with a disability, and Starbucks has never challenged this;
    15    Starbucks does not intend to modify its policy, and as a result, this issue
    16    will continue to be present until this legal issue is resolved. Even if
    17    Starbucks argued that reaching a judgment in this matter was a fruitful
    18    endeavor, any result reached in this case would ultimately be appealed by
    19    one side or the other pending the resolution in Blackhawk and Mana so
    20    there would be no gain in litigation speed. It is the definition of futility as it
    21    would end in the same place, the only question is how many efforts will be
    22    duplicated in that pursuit.
    23           Should this matter not be stayed, tens of thousands of dollars will be
    24    spent on discovery specific to this matter than will not dictate the outcome
    25    of this case. The parties have no substantive factual dispute, the entirety of
    26    the dispute is based on the interpretation of statutory law, an ADAAG
    27    section, and the level of deference to be given to a DOJ interpretation of
    28    those laws. Should this case continue to proceed, it will inevitably result in




                                                  2
          Motion to Stay                              Case No. 2:18-cv-09972-JFW-AS
Case 2:18-cv-09972-JFW-AS Document 39-1 Filed 08/28/19 Page 5 of 5 Page ID #:968




     1    a summary judgment motion being granted either in favor of the Plaintiff
     2    or the Defendant, and subsequently appealed by the losing party and
     3    combined with the matter still on appeal, only to be ultimately decided
     4    based on the outcome of that cases currently proceeding at the 9th Circuit.
     5
     6                              III. Conclusion
     7          In the interest in judicial economy, and the efficiency of litigation to
     8    the parties, Plaintiff requests that the court stay this matter until the
     9    Blackhawk and Mana appeals are concluded.
    10
    11    Dated: August 28, 2019                   CENTER FOR DISABILITY ACCESS

    12
                                                   By:__/s/ Dennis Price__________
    13                                             Dennis Price
    14                                             Attorney for Plaintiff

    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28




                                               2
          Motion to Stay                           Case No. 2:18-cv-09972-JFW-AS
